Applicant’s amendments do not comply with the requirements of 37 CFR 1.121 and precludes further examination until the deficiencies are corrected.
	The claim set submitted 7/28/21 does not accurately reflect the changes made from the previously submitted claim set on 11/18/20, nor are claims provided the correct status identifier. For example, instant claim 9 accurately reflects some changes, such as deleting “the” and adding “A” in line 3, but also alters “comprises” to “comprising” with no indication that this change was made, e.g., the term is not struck-through or underlined. This calls into question what other undocumented changes were made to the claims.
	Claim 34 is provided the status identifier of “original”; this is incorrect as the claim was amended in the previous claim set. Moreover, claims 33-35 revert back to “use” claims, even though Applicant did not indicate that the “method” terminology was being removed and the “use” terminology being added as required when documenting claim amendments.
	Applicant sets forth claim 36 as “new”; this is also incorrect as claim 36 was introduced in the previous claim set. Moreover, the text of this new claim is wholly different from the previous claim 36, again creating confusion as to the nature of the amendments.
	This is not an exhaustive list. Applicant should carefully review the claim set on 11/18/20 and submit a new claim set which complies with 37 CFR 1.121 and MPEP §714.
	
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/Adam Weidner/Primary Examiner, Art Unit 1649